MEMORANDUM DECISION.
Russell Teague, Jr. appeals from a judgment of the Superior Court, Androscoggin County, entered after a jury verdict of guilty of reckless conduct with use of a dangerous weapon, a firearm. 17-A M.R. S.A. § 211 (1983). Teague challenges the sufficiency of the evidence to support his conviction. Examining the evidence in a light most favorable to the prosecution, we conclude that the jury rationally could find beyond a reasonable doubt every element of the offense charged. See State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.